EXHIBIT 3.1 P03000145597 FILED December 04, 2003 Sec. Of State Electronic Articles of Incorporation For INTERACTIVE GAMES, INC. Article I The name of the corporation is: INTERACTIVE GAMES, INC. Article II The principal place of business address: 225 MIZNER BLVD. SUITE 300 BOCA RATON, FL. US 33432 The mailing address of the corporation is: 225 MIZNER BLVD. SUITE 300 BOCA RATON, FL. US 33432 Article III The purpose for which this corporation is organized is: ANY AND ALL LAWFUL BUSINESS. Article IV The number of shares the corporation is authorized to issue is: 100,000,000 Article V The name and Florida street address of the registered agent is: B. MICHAEL FRIEDMAN 255 MIZNER BLVD. SUITE 300 BOCA RATON, FL 33432 I certify that I am familiar with and accept the responsibilities of registered agent. Registered Agent Signature: B. MICHAEL FRIEDMAN Article VI The name and address of the incorporation is: B. MICHAEL FRIEDMAN 255 MIZNER BLVD. SUITE 300 BOCA RATON, FL 33432 Incorporator Signature: B. MICHAEL FRIEDMAN Article VII The initial officer(s) and/or director(s) of the corporation is/are: Title: P,D B. MICHAEL FRIEDMAN 255 MIZNER BLVD. SUITE 300 BOCA RATON, FL 33432 Article VIII The effective date for this corporation shall be: 12/04/03
